Case 1:19-cv-00653-WFK-SMG Document 19 Filed 09/12/19 Page 1 of 2 PageID #: 164


          RUTHERFORD & CHRISTIE                 LLP

                 N EW YORK    ATLANTA




                                              September 12, 2019



 Honorable William F. Kuntz, II
 United States District Judge
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

        Re:     Aryeh Cohen, Plaintiff vs. American Airlines, Inc. , et al., Defendants
                US.D.C.. EDNY, Docket No.:19CV653 (WFK)(SMG), File No.:3748.433

 Dear Judge Kuntz:

        We represent the defendants American Airlines, Inc. and American Airlines Group, Inc.
 ("American Airlines") in the above referenced matter. Pursuant to the Court's Individual Practice
 Rules, enclosed please find a courtesy copy of our fully briefed Motion to Dismiss the Plaintiff's
 Complaint as follows:

        1.      Notice of Motion; - Docket Entry No.: 12

        2.      Declaration in Support with Exhibits "A" and "B"; - Docket Entry No.:13

        3.      Memorandum of Law in Support of Defendants' Motion to Dismiss The Plaintiff's
                Complaint; - Docket Entry No.:14

        4.     Notice to Pro Se Litigant; - Docket Entry No.:15

        5.      Certificate of Service - Docket Entry No.: 16

        5.      Plaintiff's Notice of Cross Motion to Amend Pursuant to Fed. R. Civ. Proc. 15(a),
                Affirmation in Opposition to Defendants Motion and in Support of Plaintiffs Cross-
                Motion with supp01ting Exhibit "A"; - Docket Entry No.:17

        6.      Reply Brief; - Docket Entry No.:18



                                                                                   800 THIRD   AVENUE
                                                                                   9TH FLOOR
                                                                                   NEW YORK, NY 10022-7649
                                                                                   T: (212) 599-5 799   I F: (212) 599- 5162
                                                                                   www.RUTHERFORDCHRIST!E .COM
   Case 1:19-cv-00653-WFK-SMG Document 19 Filed 09/12/19 Page 2 of 2 PageID #: 165




     Page Two
     September 12, 2019
     Our File No.: 3748.433


            Please be advised that these documents have been filed via ECF on this date and previously
     served on Pro Se Plaintiff, as set forth in our letter dated May 31, 2019, Docket Entry No.:11. A
     copy of our Reply Brief, along with the cover letter to the Court regarding the fully briefed motion
     was served upon Pro Se Plaintiff on this date. Thank you for your time.

                                                 Sincerely,

                                   RUTHERFORD & CHRISTIE, LLP

                               L,-~QLU) ~~ ~"'
                                             _J
                                              Malta Gonzalez
                                                                        'd
                                                                        "'\
                                                Paralegal            "-__)

    /mg

    Encls.

    cc:      w/o Enclosures
             Honorable Magistrate Judge Steven M. Gold
             Eastern District of New York
             225 Cadman Plaza East
             Chambers 1217
             Brooklyn, New York 11201

             w/Enclosures
             Mr. Aryeh Cohen
             P.O. Box 20112
             New York, New York 10001




RUTHERFORD & CHRISTIE            LLP
